 
Exhibit 10.3
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.
 
Dated: December 20, 2019
 
Warrant Number: CSW-010
 

WARRANT TO PURCHASE
COMMON STOCK OF
AZURRX BIOPBARMA, INC.
 
This certifies that Faldi C. Finnegan, or its permitted assigns (each a
“Holder”), for value received, is entitled to purchase, at an exercise price per
share equal to $1.07 (the “Exercise Price”) from AZURRX BIOPHARMA, INC., a
Delaware corporation (the “Company”), up to that number of fully paid and
nonassessable shares of the Company’s Common Stock, $.0001 par value (“Common
Stock”), equal to the quotient obtained in accordance with the following
calculation:
 
Number of Shares of Common Stock Issuable Upon Exercise of Each Warrant
 
=
Number of Conversion Shares Issuable upon Conversion of the Note x 50%
 

 
This Warrant shall be exercisable at any time from time to time from and after
the date hereof (such date being referred to herein as the “Initial Exercise
Date”) up to and including 5:00 p.m. (Eastern Time) on December 20, 2024 (the
“Expiration Date”). For purposes of this Warrant, the term “Note” shall mean the
note issued to the original Holder of this Warrant pursuant to the terms of that
certain Convertible Note and Warrant Purchase Agreement, dated as of December
20, 2019, by and among the Company and the lenders set forth on the signature
pages thereto (the “Agreement”).
 
1. Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the Form of Subscription
attached hereto duly completed and executed) at the principal office of the
Company, and by the payment to the Company of an amount of consideration
therefor equal to the Exercise Price in effect on the date of such exercise
multiplied by the number of shares of Common Stock with respect to which this
Warrant is then being exercised, payable at such Holder’s election (i) by
certified or official bank check or by wire transfer to an account designated by
the Company, (ii) by “cashless exercise” in accordance with the provisions of
Section 2, but only until the date that a registration statement under the
Securities Act of 1933, as amended (“Securities Act”) providing for the resale
of the shares of Common Stock issuable upon exercise of this Warrant has been
declared effective by the Securities and Exchange Commission, or (iii) by a
combination of the foregoing methods of payment selected by the Holder of this
Warrant.
 
2. Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
(i) the closing price for a share of Common Stock as reported by the Nasdaq
Capital Market, or other Eligible Securities Market, as defined below (“Per
Share Closing Price”), is greater than the Exercise Price (at the date of
calculation as set forth below) and (ii) a registration statement under the
Securities Act providing for the resale of the Warrant Shares has not been
declared effective by the Securities and Exchange Commission within 180 days
from the date of this Warrant, in lieu of exercising this Warrant by payment of
cash, the Holder may exercise this Warrant by a cashless exercise and shall
receive the number of shares of Common Stock equal to an amount (as determined
below) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Form of Subscription in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:
 
 


-1-

 
 

 
X = Y - (A)(Y)
B
 
Where 

X = 

the number of shares of Common Stock to be issued to the Holder.
 
Y = 
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
 
A = 
the Exercise Price.
 
B = 
the average Per Share Closing Price of one share of Common Stock for the
previous five (5) consecutive trading days ending on the date immediately
preceding the date of the exercise of the Warrant being exercised.
 
 
3. Shares to be Fully Paid; Reservation of Shares. The Company covenants and
agrees that all shares of Common Stock which may be issued upon the exercise of
the rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any shareholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon exercise of the subscription rights evidenced by this Warrant,
a sufficient number of shares of authorized but unissued shares of Common Stock.
 
4. Adjustment of Exercise Price and Number of Shares. The Exercise Price and the
number of shares purchasable upon the exercise of this Warrant shall be subject
to adjustment from time to time upon the occurrence of certain events described
in this Section 4. Upon each adjustment of the Exercise Price, the Holder of
this Warrant shall thereafter be entitled to purchase, at the Exercise Price
resulting from such adjustment, the number of shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
shares purchasable pursuant hereto immediately prior to such adjustment, and
dividing the product thereof by the Exercise Price resulting from such
adjustment.
 
4.1 Subdivision or Combination of Stock. In case the Company shall at any time
subdivide its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding shares of
the Common Stock of the Company shall be combined into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination shall
be proportionately increased.
 
4.2 Reclassification. If any reclassification of the capital stock of the
Company shall be effected in such a way that holders of Common Stock shall be
entitled to receive stock, securities, or other assets or property, then, as a
condition of such reclassification, lawful and adequate provisions shall be made
whereby the Holder hereof shall thereafter have the right to purchase and
receive (in lieu of the shares of the Common Stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby)
such shares of stock, securities or other assets or property as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby. In any reclassification described above, appropriate
provision shall be made with respect to the rights and interests of the Holder
of this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof.
 
 
 
-2-

 
 
4.3 Notice of Adjustment. Upon any adjustment of the Exercise Price or any
increase or decrease in the number of shares purchasable upon the exercise of
this Warrant, the Company shall give written notice thereof, by first class mail
postage prepaid, addressed to the registered Holder of this Warrant at the
address of such Holder as shown on the books of the Company. The notice shall be
signed by the Company’s chief financial officer and shall state the Exercise
Price resulting from such adjustment and the increase or decrease, if any, in
the number of shares purchasable at such price upon the exercise of this
Warrant, setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based.
 
4.4 Other Notices. If at any time:
 
(1) the Company shall declare any cash dividend upon its Common Stock;
 
(2) there shall occur a (i) sale of all or substantially all of the assets of
the Company by means of a transaction or series of related transactions, or (ii)
transaction or sale whereby stockholders of record as constituted immediately
prior to such acquisition or sale will, immediately after such acquisition or
sale (by virtue of securities issued as consideration for the Company’s
acquisition or sale or otherwise) hold at less than 50% of the voting power of
the surviving or acquiring entity (any such transaction, a “Change of Control”);
 
(3) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company; or
 
(4) there shall be an initial public offering of the Company’s equity
securities;
 
then, in any one or more of said cases, the Company shall give, by first class
mail, postage prepaid, addressed to the Holder of this Warrant at the address of
such Holder as shown on the books of the Company, (a) at least twenty (20) days
prior written notice of the date on which the books of the Company shall close
or a record shall be taken for such dividend or for determining rights to vote
in respect of any such Change of Control or dissolution, liquidation or
winding-up, and (b) in the case of any such Change of Control or dissolution,
liquidation, winding-up or initial public offering, at least twenty (20) days
prior written notice of the date when the same shall take place; provided,
however, that the Holder shall make a best efforts attempt to respond to such
notice as early as possible after the receipt thereof. Any notice given in
accordance with the foregoing clause (a) shall also specify, in the case of any
such dividend, the date on which the holders of Common Stock shall be entitled
thereto. Any notice given in accordance with the foregoing clause (b) shall also
specify the date on which the holders of Common Stock shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such Change of Control, dissolution, liquidation, winding-up, conversion or
initial public offering, as the case may be.
 
5. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the Holder hereof the right to vote or to consent
to receive notice as a shareholder of the Company or any other matters or any
rights whatsoever as a shareholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
 
6. Warrants Transferable. Subject to compliance with applicable federal and
state securities laws, this Warrant and all rights hereunder may be transferred,
in whole or in part, without charge to the holder hereof (except for transfer
taxes), upon surrender of this Warrant properly endorsed. Each taker and holder
of this Warrant, by taking or holding the same, consents and agrees that this
Warrant, when endorsed in blank, shall be deemed negotiable, and that the holder
hereof, when this Warrant shall have been so endorsed, may be treated by the
Company, at the Company’s option, and all other persons dealing with this
Warrant as the absolute owner hereof for any purpose and as the person entitled
to exercise the rights represented by this Warrant, or to the transfer hereof on
the books of the Company and notice to the contrary notwithstanding; but until
such transfer on such books, the Company may treat the registered owner hereof
as the owner for all purposes.
 
 
 
-3-

 
 
7. Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation
upon surrender and cancellation of such Warrant, the Company, at its expense,
will make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.
 
8. Modification and Waiver. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Holder hereof. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon the Company and
the Holder.
 
9. Notices. All notices and other communications from the Company to the Holder,
or vice versa, shall be deemed delivered and effective when given personally or
mailed by first-class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such holder from time to time.
 
10. Titles and Subtitles; Governing Law; Venue. The titles and subtitles used in
this Warrant are used for convenience only and are not to be considered in
construing or interpreting this Agreement. This Warrant is to be construed in
accordance with and governed by the internal laws of the State of Delaware
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the Company and the Holder. All disputes
and controversies arising out of or in connection with this Warrant shall be
resolved exclusively by the state and federal courts located in the State of New
York, and each of the Company and the Holder hereto agrees to submit to the
jurisdiction of said courts and agrees that venue shall lie exclusively with
such courts.
 
11. Definition of Warrant Shares. For purposes of this Agreement, “Warrant
Shares” shall mean the number of shares of the Company’s Common Stock issuable
upon exercise of this Warrant.
 
[Signature Page Follows]
 
 
-4-

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized as of the date first above written.
 
AzurRx BioPharma, Inc.
 
By:                                                           
James Sapirstein
Chief Executive Officer
 
 
 
-5-

 

 
FORM OF SUBSCRIPTION
 
(To be signed only upon exercise of Warrant)
 
To: AZURRX BIOPHARMA, INC.
 
The undersigned, the holder of a right to purchase shares of Common Stock of
AzurRx BioPharma, Inc. (the “Company”) pursuant to that certain Warrant to
Purchase Common Stock of AzurRx BioPharma, Inc. Number CSW-___ (the “Warrant”),
dated as of ___________, 2019 hereby irrevocably elects to exercise the purchase
right represented by such Warrant for, and to purchase thereunder,
__________________________ (_________) shares of Common Stock of the Company and
herewith makes payment of ________________________ Dollars ($__________)
therefor in cash.
 
The undersigned represents that it is acquiring such securities for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof and in order to induce the issuance of such securities
makes to the Company, as of the date hereof, the representations and warranties
set forth in Section 3 of the Convertible Note and Warrant Purchase Agreement,
dated as of November __, 2019, by and among the Company and the Purchasers
listed on Exhibit A thereto.
 
DATED: ________________
 
[WARRANT HOLDER]
 
 
By:                                                       
Name:                                                                 
Its:                                                       
 
 
 
 
 
-6-

 

 
ACKNOWLEDGMENT
 
To: [WARRANT HOLDER]
 
The undersigned hereby acknowledges that as of the date hereof,
__________________ (___________) shares of Common Stock remain subject to the
right of purchase in favor of _____________ pursuant to that certain Warrant to
Purchase Common Stock of AzurRx BioPharma, Inc., number CSW-___ dated as of
____________, 2019.
 
DATED: ________________
 
AzurRx BioPharma, Inc.
 
By:                                                       
 
Name: 
 
Its:                                                       
 
 
-7-
